Case 19-17151-jkf        Doc 31    Filed 04/22/20 Entered 04/22/20 10:47:33            Desc Main
                                   Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                    Chapter 13
         Kia N. Broadway                                  Bankruptcy No.19-17151-JKF


                               Debtor

                                   CERTIFICATE OF SERVICE

         I, Deborah A. Earnshaw, do hereby certify that a true and correct copy of the foregoing

Objection of Chapter 13 Trustee to Confirmation of the plan of Debtor filed in the

above-referenced case has been served this 22nd day of April, 2020, by first class mail upon

those listed below:

Kia N. Broadway
4950 West Stiles Street
Philadelphia, PA 19131

Electronically via CM/ECF System Only:

MICHAEL D SAYLES ESQ
SAYLES AND ASSOCIATES
427 WEST CHELTENHAM AVE STE#2
ELKINS PARK, PA 19027-3201



                                                  /s/ Deborah A. Earnshaw
                                                  Deborah A. Earnshaw
                                                  for
                                                  Scott F. Waterman, Esquire
                                                  Standing Chapter 13 Trustee
